Citation Nr: 0307027	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-33 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
March 1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

When the case was before the Board in May 2000, the Board 
granted reopening of the veteran's claim and remanded the 
reopened claim for additional development.  After the case 
was returned to the Board, further development was undertaken 
by the Board pursuant 38 C.F.R. § 19.9(a)(2) (2002).  
Thereafter, the Board provided the appellant and her 
representative with notice of the development and afforded 
the appellant and her representative an opportunity to submit 
additional evidence and argument, as required by 38 C.F.R. § 
20.903 (2002).  

The Board notes that the veteran currently has vascular 
insufficiency in the lower extremities.  In a March 2003 
general note, a VA physician's assistant attributed that 
condition to the veteran's service.  The issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
vascular insufficiency is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's bilateral tinea pedis originated during 
service.


CONCLUSION OF LAW

Bilateral tinea pedis was incurred during active duty.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's feet.  No abnormalities of the veteran's feet were 
found on discharge examination.

Records from the Talihina Indian Hospital show that the 
veteran was treated for an ulcer on his medial left ankle in 
1978.

Records from a private physician for the period from October 
to November 1983 show treatment for an ulcer and stasis on 
the veteran's left medial ankle.

On VA examination in February 1988, venous stasis 
pigmentation and areas of scarring from healing ulcers were 
noted.

Treatment records from the McAlester Indian Health Center 
show that the veteran was prescribed foot cream in February 
1992.  An undated record indicates that the veteran's 
recurrent skin infection had recently gotten worse with 
warmer weather.  The assessment was chronic venous stasis 
secondary to recurrent infection.

The veteran was treated by his private physician from October 
through January 1993 for an ulcer on his right ankle.  He 
subsequently received treatment for an ulcer on his left 
ankle in July and August 1995.

An August 1995 VA treatment note indicates that the veteran 
had been treated by a dermatologist for chronic venous stasis 
ulcers and for a fungal infection of the feet.  The examiner 
indicated that he saw no evidence of jungle rot of the 
veteran's feet other than moderate fungal infection of the 
toenails.  

A May 1997 letter from a private physician indicates that the 
veteran had suffered from recurrent ulcerations on his ankles 
related to poor circulation.  He also noted that the veteran 
suffered from chronic tinea pedis and noted that it tended to 
interfere with the healing of the ulcers.

In a July 1997 letter another private physician indicated 
that he had been treating the veteran since March 1987 and 
that the veteran was diagnosed with chronic bilateral 
dermatitis.  He opined that the veteran's condition could 
have been contracted during the veteran's service in the 
South Pacific.

A statement from the veteran's sister dated in November 1997 
indicates that the veteran had no problems with his feet when 
he left for service, but that he had fungus on his feet when 
he returned in 1946.

VA progress notes from May to July 1998 show that the veteran 
was treated for a stasis ulcer on his right ankle.  Many 
brown stasis changes were noted.  Varicosities, edema, 
discoloration of the lower legs and skin pigmentation from 
stasis were also noted.

The veteran submitted to a VA fee-basis examination in April 
2002.  He reported that he had been diagnosed with a foot 
fungus infection about eight years previously, but that he 
had experienced symptoms during service.  He was noted to 
have bilateral varicose veins, more prominent on the right 
side.  He had significant stasis dermatitis bilaterally and 
significant funginail.  The examiner noted that there was no 
evidence of onset of his claimed foot and leg condition in 
service.  The diagnoses were tinea pedis, bilateral varicose 
veins, and bilateral stasis dermatitis.

In January 2003 the veteran indicated that he had already 
submitted information pertaining to treatment by private 
providers.

A VA examination was conducted in January 2003.  The veteran 
reported that he had contracted jungle rot while serving in 
the South Pacific and that he had been having problems since 
that time.  He complained of constant pain and frequent 
lesions.  The examiner diagnosed stasis pigmentation with 
healed stasis ulcers and tinea pedis of both feet, right more 
severe than left.  She noted that the claims folder had been 
reviewed, to include statements from the veteran's private 
physicians.  She concluded that there was no evidence that 
the veteran had tinea pedis during his military service and 
opined that the veteran's current tinea pedis was not related 
to his military service.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim 
for service connection for bilateral tinea pedis.  Therefore, 
no further development is required under the VCAA or the 
regulations implementing it.  

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

Having resolved all reasonable doubt in favor of the veteran, 
the Board concludes that service connection for bilateral 
tinea pedis is warranted.  Although the April 2002 and 
January 2003 VA examiners provided opinions against the 
veteran's claim, their opinions are apparently based upon the 
absence of evidence of tinea pedis in service medical 
records.  While it is true that there is no evidence of this 
disability in service medical records, documentation of a 
disability in service medical records is not a requirement 
for service connection.  The record does contain the 
veteran's own statements concerning the foot problems he 
experienced in service and thereafter, as well as a 
corroborating statement from his sister.  The Board has found 
these statements to be credible.  The veteran's private 
physician has provided a statement linking the veteran's 
bilateral tinea pedis to his military service.  Although this 
statement is apparently based upon history provided by the 
veteran, as noted above, the Board has found the veteran's 
allegations to be credible.  In sum, the Board is satisfied 
that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for this disability..


ORDER

Entitlement to service connection for bilateral tinea pedis 
is granted.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

